Citation Nr: 1443548	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-23 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to January 1998, from October 2001 to October 2002, and from October 2005 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing with the undersigned in April 2014.  A transcript is of record.

This case has been converted to an electronic file, contained in the Veterans Benefits Management System (VBMS).


FINDING OF FACT

After affording the Veteran the benefit of the doubt, a current low back condition is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for a back condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has experienced recurrent back pain since approximately 2006 while serving in Iraq.  Indeed, an April 2006 records notes the Veteran's reports of low back pain for four day's duration.  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records contain only sporadic references to back pain.  Specifically, the Veteran reported back pain while being treated for pneumonia in 1997.  They show reports of back pain shortly following discharge from service, but such, did not reveal any pathology, such as arthritis for which service connection could be granted on a presumptive basis.  However, remaining records are absent any treatment or complaints related to any back pain.  Indeed, the Veteran testified that he did not notice back pain until approximately 2006.  In February 2007, the Veteran was found to be disqualified for service because of a mental health issue.  In undergoing an assessment, the Veteran provided medical history, to include reporting hypertension, sexual dysfunction, and restless legs.  The Veteran denied any other significant medical problems, conditions, or treatment.

The Board recognizes the Veteran's testimony that he was focused on his mental health issues and therefore dealt with his back pain without seeking treatment.  This testimony was credible and persuasive and supports the claim.  

However, the December 2008 private treatment report from Doctors Hospital indicates the Veteran reported back pain of only "one month" in duration that had progressively worsened to the point where he experienced constant pain.  The Veteran did not relate his condition to any in-service occurrence.  Such a report provides evidence against the Veteran's assertion that he has had back pain since 2006, even considering the Veteran's previous focus on his mental health issues at the time of his separation from service.  It also suggests that the low back condition arose in 2008 and was not a persistent disabling condition at any time prior.  

In sum, there is evidence both for and against the claim.  Given the Veteran's persuasive testimony, however, the Board finds that the evidence is essentially in equipoise.  Thus, after affording the Veteran the benefit of the doubt, the claim must be granted.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a November 2008 letter to the Veteran. 

The Board herein grants the claim, therefore, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).
  


ORDER

Service connection for a back condition is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


